DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s RCE and Remarks submission filed on 08/27/2021. Claims 1, 3-11, 13-15, 17-18 are pending in the application. As such, Claims 1, 3-11, 13-15, 17-18 have been examined.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 08/27/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1, 3-11, 13-15, 17-18 have been examined.  

Response to Arguments 
4.         Applicant’s amendments and remarks with respect to Claims 1, 3-11, 13-15, 17-18 have been fully considered. In response, Examiner respectfully presents that the previous rejections under 35 U.S.C. 101 and 103 are respectfully withdrawn in view of corresponding reconsidered Remarks filed 08/27/2021 found earnestly persuasive. 


Allowable Subject Matter
5.       Claims 1, 3-11, 13-15, 17-18 are found allowable over the prior art of record for at least the following rationale.  Notwithstanding, the teachings in Maddox (U.S. Patent Application Publication: 2005/0060140) in view of Stobbs et al. (U.S. Patent Application Publication: 2012/0109642) as specifically presented in the previous Final Office Action mailed 04/29/2021, and hereinafter referred to as MADDOX, and STOBBS, and in consideration of the aforementioned presented teachings in MADDOX, and STOBBS, said teachings are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claims 1, 7, and 15 as specifically amended and recited.
Similarly, dependent claims 3-6; 8-11, 13, 14; and 17-18 further limit allowable independent Claims 1, 7, and 15  correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  BOUAYAD-AGHA et al., (Bouayad-Agha, N., Casamayor, G., Ferraro, G., Mille, S., Vidal, V., & Wanner, L. (2009, June). Improving the comprehension of legal documentation: the case of patent claims. In Proceedings of the 12th International Conference on Artificial Intelligence and Law (pp. 78-87). ACM) discloses, see e.g., an architecture comprising how “…with their abstract vocabulary and overly long sentences, patent claims, like several other genres of legal discourse, are notoriously difficult to read and comprehend…enormous number of both native and non-native users reading patent claims on a daily basis raises the demand for means that make them easier and faster to understand. An obvious way to satisfy this demand is to paraphrase the original material, i.e., to rewrite it in a more appropriate style, or—even better—to summarize it in the language of preference of the reader such that the reader can rapidly grasp its essence. PATExpert is a patent processing service which incorporates, among other technologies, paraphrasing and multilingual summarization of patent claims…the goal to offer the user the most suitable options and to evaluate alternative techniques that are based on different contextual and linguistic criteria, both paraphrasing and summarization implement “surface-oriented” strategies and “deep” strategies…surface strategies make use of shallow linguistic criteria such as punctuation and syntactic and lexical markers…deep strategies operate on deep-syntactic structures of the claims, using a full fledged text generator for synthesis of the paraphrase or summary, respectively…” (See e.g., BOUAYAD-AGHA et al., Abstract). 
Please, see additional references in form PTO-892 for more details.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656